Name: Commission Regulation (EEC) No 2350/87 of 30 July 1987 amending Regulation (EEC) No 3538/86 laying down detailed rules for the application of the import arrangement provided for by Council Regulation (EEC) No 3495/86 in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product
 Date Published: nan

 4. 8 . 87 Official Journal of the European Communities No L 213/ 13 COMMISSION REGULATION (EEC) No 2350/87 of 30 July 1987 amending Regulation (EEC) No 3538/86 laying down detailed rules for the appli ­ cation of the import arrangement provided for by Council Regulation (EEC) No 3495/86 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 3 ( 1 ) of Regulation (EEC) No 3538/86 : 'Certificates issued during 1987 in respect of the products referred to in Article 1 (c) to be imported under Regulation (EEC) No 2114/87 may not be presented after 18 November 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 2114/87 of 13 July 1987 setting an additional period for use of the special import tariff quota for high-quality beef opened by Regulation (EEC) No 3495/86 ('), Whereas the abovementioned Regulation made provision for an additional period of four months for use of this quota ; whereas Commission Regulation (EEC) No 3538/86 (2) should be adapted accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 197, 18 . 7 . 1987, p . 4 . (2) OJ No L 326, 21 . 11 . 1986, p . 21 .